DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B (claims 1-4, 6-15, & 17-20) in the reply filed on 9/23/2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden because the species share certain generic characteristics.  This is not found persuasive because while the species share certain generic characteristics (such as having a wear insert and two ducts with surfaces) they also have mutually exclusive characteristics which would require diverging search strategies, as noted in the requirement mailed 9/2/2021.  Prior art that is applicable to one embodiment is not likely to be applicable to another embodiment.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5 & 16 are withdrawn.  Claims 1-4, 6-15, & 17-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The recitation “such that first duct” (ll. 4-5) is believed to be in error for - - such that said first duct - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-13, & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver 20140260316.
Regarding Independent Claim 1, Weaver teaches a sleeve assembly (Fig. 2) for a combustion system, said sleeve assembly comprising: 
a first duct (20) comprising a first circumferential surface (31a and inner surface of 50); 
a second duct (16/34) comprising a second circumferential surface (outer surface of 34), said first circumferential surface radially overlapping said second circumferential surface such that first duct and said second duct collectively define a continuous combustion chamber (31a overlaps outer surface of 34 such that the first and second ducts 20 and 16/34 together define a combustion chamber as shown in Fig. 1) therein, the continuous combustion chamber configured to receive high temperature gases flowing therethrough (para. [0029]); and 
a wear insert (40) removably coupled to said first circumferential surface (via bolts 48) and extending radially therefrom to engage said second circumferential surface (40 extends from first circumferential surface discussed above to second circumferential surface discussed above).
	Regarding Dependent Claim 2, Weaver further teaches said wear insert is a single-piece unitary structure (40 is a single unitary piece) and is removable from said first circumferential surface as a single-piece (by removal of bolts 48; para. [0034]).
	Regarding Dependent Claim 6, Weaver further teaches said wear insert extends continuously circumferentially about the circumference of said first circumferential surface (40 is cylindrical; para. [0033]).
Regarding Dependent Claim 7, Weaver further teaches said second duct further comprises a body (liner 16) and a seal (34) extending axially from said body, wherein said seal comprises said second circumferential surface (as discussed for claim 1 above).
Dependent Claim 8, Weaver further teaches said wear insert inhibits direct contact between said first circumferential surface and said second circumferential surface (direct contact between first and second circumferential surfaces discussed for claim 1 is prevented by 40).
Regarding Dependent Claim 9, Weaver further teaches said second circumferential surface is positioned, at least partially, radially within said first circumferential surface and said first circumferential surface circumscribes said second circumferential surface (the second circumferential surface discussed for claim 1 above is at least partially radially within, and circumscribes, the first circumferential surface discussed for claim 1 above).
Regarding Independent Claim 10, Weaver teaches a turbine assembly (para. [0003]) comprising: 
a compressor section (para. [0003]); 
a turbine section (para. [0003]) coupled downstream of said compressor section; and 
a combustor (Fig. 1) comprising a plurality of cans (para. [0003]) coupled in flow communication between said compressor section and said turbine section, a first can of said plurality of cans comprising a sleeve assembly (Fig. 2) comprising: 
a first duct (interpretation 1: 20, interpretation 2: 16/34) comprising a first circumferential surface (interpretation 1: 31a and inner surface of 50, interpretation 2: outer surface of 34); 
a second duct (interpretation 1: 16/34, interpretation 2: 20) comprising a second circumferential surface (interpretation 1: outer surface of 34, interpretation 2: 31a and inner surface of 50), said first circumferential surface radially overlapping said second circumferential surface such that first duct and said second duct collectively define a continuous combustion chamber therein (in each interpretation, the first circumferential surface and second circumferential surface radially overlap such that the first and second ducts together form a combustion chamber shown in Fig. 1), the continuous combustion chamber configured to receive high temperature gases flowing therethrough (para. [0029]); and 

	Regarding Dependent Claim 11, Weaver further teaches said first duct extends between said second duct and said turbine section (in accordance with interpretation 1 from claim 10: 20 extends between duct 16/34 and the turbine section).
	Regarding Dependent Claim 12, Weaver further teaches said second duct extends between said first duct and said turbine section (in accordance with interpretation 2 from claim 10: 20 extends between 16/34 and the turbine section).
	Regarding Dependent Claim 13, Weaver further teaches said wear insert is a single-piece unitary structure (40 is a single unitary piece) and is removable from said first circumferential surface as a single-piece (for either interpretation in claim 10, 40 is removable from the first circumferential surface by the removal of bolts 48; para. [0034]).
	Regarding Dependent Claim 17, Weaver further teaches said wear insert extends continuously circumferentially about the entire circumference of said first circumferential surface (40 is cylindrical; para. [0033]).
	Regarding Dependent Claim 18, Weaver further teaches said second duct further comprises a body (in accordance with interpretation 1 from claim 10 above: liner 16) and a seal (34) extending axially from said body, wherein said seal comprises said second circumferential surface (as discussed for claim 10 above).
	Regarding Dependent Claim 19, Weaver further teaches said wear insert inhibits direct contact between said first circumferential surface and said second circumferential surface (in both interpretations in claim 10 above, wear insert 40 prevents direct contact between the first circumferential surface and the second circumferential surface).
	Regarding Independent Claim 20, Weaver teaches: 
providing a first duct (20) including a first circumferential surface (31a and inner surface of 50); 

positioning a second duct (16/34), including a second circumferential surface (outer surface of 34), adjacent the first duct such that the first circumferential surface radially over laps the second circumferential surface and the wear insert engages the second circumferential surface (first and second circumferential surfaces discussed above radially overlap and 40 engages the second circumferential surface), wherein first duct and second duct collectively define a continuous combustion chamber (see Fig. 1) therein configured to receive high temperature gases flowing therethrough (para. [0029]).
While Weaver teaches an apparatus, rather than a specific method of assembling, the method steps require no particular assembly steps that wouldn’t already be required by the provision of the assembly itself.  As Weaver teaches the claimed apparatus, Weaver also teaches providing all the components of the claimed apparatus.  Thus there is no patentable distinction between the claimed method of assembling and the prior art assembly.

Claims 1-4, 6, 9-15, 17, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig 20100064693.
Regarding Independent Claim 1, Koenig teaches a sleeve assembly (Fig. 3) for a combustion system (para. [0001], said sleeve assembly comprising: 
a first duct (1120A/1120B) comprising a first circumferential surface (inner surface of 1120B); 
a second duct (134/136) comprising a second circumferential surface (outer surface of 136), said first circumferential surface radially overlapping said second circumferential surface such that first duct and said second duct collectively define a continuous combustion chamber therein (first and second circumferential surface discussed above radially overlap such that the first and second ducts discussed above together form a combustion chamber; para. [0021]), the continuous combustion chamber configured to receive high temperature gases flowing therethrough (para. [0021]); and 

	Regarding Dependent Claim 2, Koenig further teaches said wear insert is a single-piece unitary structure (para. [0030]) and is removable from said first circumferential surface as a single-piece (1124 is capable of being removed as a single-piece).
	Regarding Dependent Claim 3, Koenig further teaches said first duct defines a groove radially recessed from said first circumferential surface (1122 provided in first circumferential surface discussed for claim 1 above), wherein said wear insert is seated within the groove (1124 is seated within 1122).
	Regarding Dependent Claim 4, Koenig further teaches said first duct further comprises a first radial surface for engaging a first radial edge of said wear insert and a second radial surface, wherein the groove is defined axially between said first radial surface and said second radial surface (1122 extends between two radial surfaces, each radial surface capable of engaging respective radial edges of 1124), wherein said second radial surface is axially spaced from said first radial surface to engage a second radial edge of said wear insert (the radial surfaces of 1122 are axially spaced and both are capable of engaging respective radial edges of 1124) to inhibit axial movement of said wear insert within the groove (axial movement of 1124 is inhibited by the radial surfaces of groove 1122).
	Regarding Dependent Claim 6, Koenig further teaches said wear insert extends continuously circumferentially about the circumference of said first circumferential surface (1124 is a “ring”; para. [0030]).
	Regarding Dependent Claim 9, Koenig further teaches said second circumferential surface is positioned, at least partially, radially within said first circumferential surface and said first circumferential surface circumscribes said second circumferential surface (second circumferential surface discussed for claim 1 above is at least partially radially within, and circumscribes, the first circumferential surface discussed for claim 1 above).
Independent Claim 10, Koenig teaches a turbine assembly (para. [0004]) comprising: 
a compressor section (para. [0002]); 
a turbine section (para. [0002]) coupled downstream of said compressor section; and 
a combustor (Fig. 1) comprising a plurality of cans (para. [0002]) coupled in flow communication between said compressor section and said turbine section, a first can of said plurality of cans comprising a sleeve assembly (Fig. 3) comprising: 
a first duct (interpretation 1: 1120A/1120B, interpretation 2: 134/136) comprising a first circumferential surface (interpretation 1: inner surface of 1120B, interpretation 2: outer surface of 136); 
a second duct (interpretation 1: 134/136, interpretation 2: 1120A/1120B) comprising a second circumferential surface (interpretation 1: outer surface of 136, interpretation 2: inner surface of 1120B), said first circumferential surface radially overlapping said second circumferential surface such that first duct and said second duct collectively define a continuous combustion chamber therein (first and second circumferential surfaces discussed above radially overlap such that the first and second ducts discussed above together form a combustion chamber; para. [0021]), the continuous combustion chamber configured to receive high temperature gases flowing therethrough (para. [0021]); and 
a wear insert (1124) removably coupled to said first circumferential surface (“floating ring” is capable of being removed from the first circumferential surface discussed above) and extending radially therefrom to engage said second circumferential surface (1124 extends radially from the first circumferential surface to the second circumferential surface; para. [0030]).
	Regarding Dependent Claim 11, Koenig further teaches said first duct extends between said second duct and said turbine section (in accordance with interpretation 1 above: 1120A/1120B extends between 134/136 and the turbine section).
	Regarding Dependent Claim 12, Koenig further teaches said second duct extends between said first duct and said turbine section (in accordance with interpretation 2 above: 1120A/1120B extends between 134/136 and the turbine section).
Dependent Claim 13, Koenig further teaches said wear insert is a single-piece unitary structure (para. [0030]) and is removable from said first circumferential surface as a single-piece (1124 is capable of being removed as a single-piece).
	Regarding Dependent Claim 14, Koenig further teaches said first duct defines a groove radially recessed from said first circumferential surface (1122 provided in first circumferential surface discussed for claim 10 above), wherein said wear insert is seated within the groove (1124 is seated within 1122).
	Regarding Dependent Claim 15, Koenig further teaches said first duct further comprises a first radial surface for engaging a first radial edge of said wear insert and a second radial surface, wherein the groove is defined axially between said first radial surface and said second radial surface (1122 extends between two radial surfaces, each radial surface capable of engaging respective radial edges of 1124), wherein said second radial surface is axially spaced from said first radial surface to engage a second radial edge of said wear insert (the radial surfaces of 1122 are axially spaced and both are capable of engaging respective radial edges of 1124) to inhibit axial movement of said wear insert within the groove (axial movement of 1124 is inhibited by the radial surfaces of groove 1122).
	Regarding Dependent Claim 17, Koenig further teaches said wear insert extends continuously circumferentially about the circumference of said first circumferential surface (1124 is a “ring”; para. [0030]).
	Regarding Independent Claim 20, Koenig teaches: 
providing a first duct (1120A/1120B) including a first circumferential surface (inner surface of 1120B); 
removably coupling a wear insert (1124) to the first circumferential surface (“floating ring” is capable of being removed from the first circumferential surface discussed above); and 
positioning a second duct (134/136), including a second circumferential surface (outer surface of 136), adjacent the first duct such that the first circumferential surface radially over laps the second circumferential surface and the wear insert engages the second circumferential surface, wherein first duct and second duct collectively define a continuous combustion chamber 
While Koenig teaches an apparatus, rather than a specific method of assembling, the method steps require no particular assembly steps that wouldn’t already be required by the provision of the assembly itself.  As Koenig teaches the claimed apparatus, Koenig also teaches providing all the components of the claimed apparatus.  Thus there is no patentable distinction between the claimed method of assembling and the prior art assembly.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  










/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741